Title: To Thomas Jefferson from Randolph Jefferson, 9 July 1807
From: Jefferson, Randolph
To: Jefferson, Thomas


                        
                            Dear Brother
                     
                            July 9th 07
                        
                        I should of wrote to you on this business before but wished to be certain in seeing whether I could procure
                            the quantity of seed that I agreed with the nigroes for which was a bushel of Green soard and as much of White Clover they
                            are now delivering that quantity at Eight shillings per Gallons I think the price high at that but I asure you that it was
                            not in My power to git it cheaper if Convenient be pleased to inclose Me as Much Money as will pay them of for there seed
                            and send the letter on to warren Where I Can receive it in any short time and you Will Very Much Oblige your.—
                  Most
                            affectionately.—
                        
                            Rh; Jefferson
                     
                        
                        
                            PS Be so Good as to let Mr Randolph know if he wants to perchase either of those kinds of seed it will
                                be in My power to oblige him if he will write me immidiatily.—
                        
                    